DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 	Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9, 11, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. herein Klein (US20140065913A1). 
	Re-claim 1:
 Klein teaches:
A fishing line formed of a yarn having (abstract, “yarn” can be used as a fishing line)
a plasma treated surface formed on a surface of an original yarn, (para0009, 0039-0040, 0043, 0046)
and rubber covering the plasma treated surface, (para0050, 0053, 0054)
wherein the yarn comprises filaments, the filaments twisted or braided to form a multifilament yarn, (para0031)
the yarn is made of at least one synthetic resin selected from the group consisting of polyethylene, wholly aromatic polyester and wholly aromatic polyamide, (para0059)
 and the yarn is a long object to form the fishing line. (Fig 1, Ref 226+208, para0066, “coated, treated, and dried yarn can be used as a fishing line”)
	Re-claim 4:

wherein the the rubber is allowed to penetrate between the filaments which are adjacent in the multifilament yarn. (para0058)
Re-claim 5:
Klein teaches claim 1 and further teaches:
wherein the rubber is chloroprene rubber. (para0054)
Re-claim 9:
 Klein teaches:
A method for producing a fishing line made of a yarn, (abstract, “yarn” can be used as a fishing line)
 comprising subjecting a surface of an original yarn to a plasma treatment, (para0009, 0039-0040, 0043, 0046)
 and covering the surface subjected to a plasma treatment with rubber, (para0050, 0053, 0054)
wherein the yarn is made of at least one synthetic resin selected from the group consisting of polyethylene, wholly aromatic polyester and wholly aromatic polyamide, (para0059)
and the yarn is a long object to form the fishing line. (Fig 1, Ref 226+208, para0066, “coated, treated, and dried yarn can be used as a fishing line”)
Re-claim 11:
Klein teaches claim 9 and further teaches:
wherein the yarn comprises filaments, the filaments twisted or braided to form a multifilament yarn. (para0031)
Re-claim 12:
Klein teaches claim 11 and further teaches:
wherein the rubber is allowed to penetrate between the filaments which are adjacent in the multifilament yarn. (para0058)
Re-claim 13:
Klein teaches claim 9 and further teaches:
wherein the rubber is chloroprene rubber. (para0054)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein.
Re-claim 15:
Klein discloses claim 9 but isn’t explicit about:
wherein the plasma treatment is conducted at a temperature less than a fusion temperature of the yarn.	
In re Aller, 105 USPQ 233 (CCPA 1955).
Claim(s) 6, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein, as applied above, and in view of Hurwitz (US2011/0043914-previously cited).
Re-claims 6 and 14:
Klein discloses claim 1 and 9 but doesn’t expressly teach:
an outermost layer that comprises a smoothing agent that is provided after rubber coating.  
Hurwitz teaches:
an outermost layer that comprises a smoothing agent (e.g., silicone) (para. [0065]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the silicone smoothing agent after the rubber coating step in order to provide improved abrasion resistance and water shedding to the yarn, as taught in Hurwitz (para. [0065]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the yarn and method KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).  
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Hurwitz, as applied above, and.in view of Tanaka (US4,757,121). 
Re-claims 16 and 17:
Klein as modified discloses claim 6 and 14 but doesn’t expressly teach:
the smoothing agent comprises at least one silicone selected from the group consisting of an amino-modified silicone (Col. 1, lines 18-35, an epoxy-modified silicone, dimethylsilicone, a fluorine-containing oil.  
Nevertheless, various silicone smoothing agents, such as those recited in claims 16 and 17 are known in the art.  Tanaka teaches:
smoothing/softening agents for synthetic fibers (Abstract) 
comprising at least one silicone selected from the group consisting of an amino-modified silicone (Col. 1, lines 18-21),
an epoxy-modified silicone (Col. 1, lines 18-25), dimethylsilicone (Col. 1, lines 18-28), a fluorine-containing oil.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Klein and Hurwitz with the use of any of the known smoothing agents including an amino-modified silicone, an epoxy-modified silicone, KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643


								/DAVID J PARSLEY/                                                                                      Primary Examiner, Art Unit 3643